ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 02-458, concluding that as a matter of reciprocal discipline pursuant to Rule 1:20-14 ANTHONY C. BRUNEIO of CHERWAY, SOUTH CAROLINA, who was admitted to the bar of this State in 1991, should be disciplined based on respondent’s discipline in the Commonwealth of Pennsylvania for conduct in violation of RPC 1.1(a) (gross neglect), RPC 1.3 (lack of diligence), RPC 1.4(a) (failure to communicate with client), RPC 1.5(a) (excessive fee), RPC 1.15(b) (failure to deliver funds to which client or third person is entitled), RPC 1.16(d) (failure to refund unearned retainer), RPC 5.3(c) (failure to supervise a non-lawyer employee), *604and RPC 8.4(d) (conduct involving dishonesty, fraud, deceit of misrepresentation);
And the Disciplinary Review Board having further concluded that respondent should not be reinstated to the practice of law in this State unless and until restored to practice in Pennsylvania;
And ANTHONY C. BRUNEIO having failed to appear on the return date of the Order to Show Cause issued in this matter;
And good cause appearing;
It is ORDERED that ANTHONY C. BRUNEIO is suspended from the practice of law for a period of five years and until the further Order of the Court, effective immediately; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of suspension and that respondent comply with Rule 1:20-20; and it is further
ORDERED that ANTHONY C. BRUNEIO shall not be reinstated to the practice of law in New Jersey unless and until respondent is reinstated to the practice of law in Pennsylvania; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.